Title: To James Madison from L’Hospital, 10 August 1802
From: L’Hospital
To: Madison, James


					
						Sir
						Havre 10th. August 1802.
					
					I have the honour to transmit You, here inclosed, and by the opportunity, as well as to the care of Captain Henry Danvelos, masr. of the Ship Benjamin Franklin, of, from & for Philadelphia the following Registers, Certificates, & other ship’s papers, delivered to me, and deposited in my office, by the following Captains, viz;
					1st.  the Register of the ship James & William, of Portsmouth, (new-Hampshire) dated in Charleston, 

(South-Carolina) 17 September 1801. Nber. 138. owned by Joshua Morton, of Portsmouth, Philip 

Pollard master, together with her Certificate of Mediterranean pass, thereto annexed, which ship, sold 

here, navigates, at present, under French Colours.
					2dly.  The Register of the ship Boston packett, of Nantuckett, David Fox late master, 

owned by Fc. Joy of Sherbourne, Nber. 4. dated in sherbourne, Massachusetts state, the 23d. August 

1794. together with her Certe. of Mediterranean pass: which ship, Sold here, navigates, at present, 

under french colours.
					3ly.  The Register of the Brig Felicity, of Baltimore, John King late master, owned by 

Nathel. Richardson of Baltimore, Nber. 124. dated in Baltimore, the 1st June 1801. which Ship was 

cast away in last Dber. on this Coast, near the port of Fecamp.
					4ly.  The certificate of the ship Elizabeth of Newport James Larson, late master, delivered by Mr. P. 

F. Dobree vice-consul of the united states at Nantes, under date of the 14th. May 1801 which ship, 

Sold here, navigates, at present under french Colours.
					5ly.  The Bill of Sale of Brig Reunion, of Charleston, Richard Jones late master, owned by Mr. Ha    

Grant, of Charleston, as pr. certificate of Mr. John Williams, Consul of the united states, in London 

under date of the 15th. November 1801 which vessel, sold here, navigates, at present under the french 

Flag.
					On receipt of the afore Said Registers, & papers, Be pleased, Sir, to give the 

necessary orders, that the Bonds made thereon, in the name of the united states, may be lawfully 

Cancelled.  With great respect, and high Consideration I am, Sir Your most obedient & most 

humble Servant
					
						For Peter Dobell
						Commercial agent of the united states
						L’Hospital
						Chancelor of the commal. agency of the united States
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
